TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00513-CR



                               Corey Michael Boling, Appellant

                                                 v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
         NO. CR03-150, HONORABLE CHARLES RAMSAY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Corey Michael Boling perfected an appeal from his conviction for theft. The clerk’s

fee has not been paid and the clerk’s record has not been filed. See Tex. R. App. P. 35.3(a). The

Court notified appellant’s attorney that the appeal would be dismissed if the clerk’s record was not

paid for by November 27, 2006. The Court received no response to this notice and payment has not

been made. The appeal is dismissed for want of prosecution. See Tex. R. App. P. 37.3(b).




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Prosecution

Filed: December 19, 2006

Do Not Publish